Blood wobth, J.
1. When all the facts and the entire charge are considered, the excerpts from the charge of which complaint is made show no reversible error.
2. Tlie evidence showing that the crime for which the accused was in-dieted was actually perpetrated, the judge did not err in failing to instruct the jury that “ under the evidence in- this case the defendant could he convicted for attempting to manufacture liquor.” Renal Code (1910), § 19. Besides, for the judge to have so charged would have been for him to express his opinion as to what had been proved.
3. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.